Exhibit 10.3

PRESIDENT’S AWARD AGREEMENT

This PRESIDENT’S AWARD AGREEMENT (this “Agreement”) is entered into on this [•]
day of [•], 2018 by and between The Navigators Group, Inc., a Delaware
corporation (the “Company”), and [•] (“Employee”). Capitalized terms used but
not otherwise defined herein have the meanings ascribed to such terms in
Section 8 hereof.

WHEREAS, Employee is a key employee of the Company, and the Company has
determined that it is in the best interest of the Company to secure Employee’s
continued services and to ensure Employee’s continued dedication to the Company.

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained in this Agreement, the Company and Employee hereby agree as follows:

1. President’s Award.

(a) In consideration of Employee’s continued employment and performance,
Employee shall be entitled to a cash bonus in the minimum target vesting amount
of $[•], subject to adjustment pursuant to the Performance Goals as described in
Section 2 below (the “President’s Award”), if Employee remains in continuous
employment with the Company during the period beginning on the date of this
Agreement and ending on June 30, 2022 (the “Payment Date”).

(b) Except as otherwise determined by the Compensation Committee of the Board of
Directors of the Company (the “Committee”), or as provided herein, if Employee’s
termination of service with the Company and its affiliates occurs prior to the
Payment Date, the President’s Award will be immediately forfeited.

2. Performance Goals.

(a) The amount of the President’s Award that shall become payable, if any, on
the Payment Date will be based on the Growth and Profitability (the “Performance
Goals”) of the [•] Division (the “Division”) over the thirty-six (36) month
period from January 1, 2019 through December 31, 2021 (the “Performance
Period”), as measured by the Committee, in accordance with the schedule listed
below.

(b) Determination of the ultimate vesting amount of the Performance Award shall
be based on Growth and Profitability as follows:

 

     Growth (Average GWP Growth)

Profitability (Average C/R)

   <5%   5.01-9.9%   10% and >

100% and >

   100%   100%   100%

95-99.9%

   115%   125%   135%

94.9% and <

   120%   135%   150%



--------------------------------------------------------------------------------

i. For purposes of Section 2(a), “Growth” will be determined based on the
average year over year growth in the Division’s Gross Written Premium (“GWP”)
for each calendar year during the Performance Period, with the starting
measurement being January 1, 2019. The measurement of GWP shall be based on the
GAAP calendar year figures for the Division as reported by Finance.

ii. For purposes of Section 2(a), “Profitability” will be determined using the
average Combined Ratio (“C/R”) for the Division as measured on the GAAP calendar
year figures during the Performance Period as reported by Finance.

(c) In its sole discretion, the Committee may make adjustments in recognition of
certain events affecting achievement of the Performance Goals or in response to
changes in applicable laws, regulations or accounting principles.

(d) Subject to the terms of this Agreement, if the Committee determines that the
conditions to payment of the President’s Award have been met, the Company shall
issue to Employee an amount of cash payable according to the achievement of the
Performance Goal as set forth above. The President’s Award is payable in a
single cash payment as soon as administratively possible after the Payment Date
(but in no event later than 30 days after the Payment Date).

(e) For purposes of this Agreement, employment with the Company shall be deemed
to include employment with any of its affiliates.

3. Non-Solicitation and Non-Hiring of Company’s Employees. Employee covenants
and agrees that, while employed by Company and for a period of one year
thereafter (the “Restricted Period”), Employee will not, directly or indirectly,
solicit, hire, or assist any other party in soliciting or hiring, any employee
of the Company, or otherwise seeking to influence any employee of the Company to
terminate employment with the Company or to become employed by any other party.

4. Non-Solicitation of Customers, Agents and Others.

(a) Employee covenants and agrees that, during the Restricted Period, Employee
shall not solicit any Protected Person (as defined herein) for the purpose of
selling to or through such Protected Person any insurance coverage which has
been offered for sale by the Company during Employee’s employment with the
Company. “Protected Person” for purposes of this Agreement, means any person,
entity or business which was an existing or prospective customer, agent,
insured, client, broker or agent of the Company at any time during the period
commencing twelve (12) months prior to the termination of Employee’s employment
with the Company, including any persons, corporations, partnerships, firms,
businesses or entities for whom or through whom the Company engages in the
business of providing insurance or conducting related business or for whom or
through whom the Company actively sought or seeks to engage in such business
during the period commencing twelve (12) months prior to the termination of
Employee’s employment with the Company, and any agents and subagents of the
Company, notwithstanding that such persons or entities may have been induced to
enter into a business relationship with the Company by the efforts of Employee
or someone on his behalf; provided, however, that “Protected Person” shall not
include any person or entity as to whom Employee never dealt with (or otherwise
solicited) while in the Company’s employ and never received confidential
information from the Company concerning such person or entity.

 

2



--------------------------------------------------------------------------------

(b) The restrictions in this Section 4 shall be limited to any county of any
state or any comparable jurisdiction of any foreign country in which the
Company, directly or through subsidiaries or affiliates, during the period of
Employee’s employment with the Company or during the Restricted Period, has been
or is engaged in the business of providing insurance or conducting related
business. Notwithstanding the foregoing, the restrictions set forth in this
Section 4 shall not apply to any jurisdiction whose laws prohibit enforcement of
such restrictions.

5. Change in Control.

(a) In the event of a Change in Control, the Payment Date hereunder shall be the
date that is one year from the date of the Change in Control (the “CIC Payment
Date”).

(b) If a Change in Control shall occur:

i. prior to January 1, 2020, the President’s Award hereunder will be the minimum
target vesting amount set forth in Section 1(a), without adjustment under
Section 2(b);

ii. on or after January 1, 2020, the President’s Award hereunder will be
determined under Section 2(b) based on achievement of the Performance Goals
through the date of the Change in Control and the Performance Period shall be
modified accordingly.

(c) Notwithstanding anything else contained herein, Employee will be entitled to
receive the President’s Award (as determined in accordance with Section 5(b) and
payable within 60 days following Employee’s separation from service) if:

i. the Company terminates Employee’s employment without Cause after the Change
in Control but prior to the CIC Payment Date; or

ii. Employee resigns from employment with the Company for Good Reason after the
Change in Control but prior to the CIC Payment Date.

6. Death or Disability. Upon Employee’s death or Disability, the President’s
Award shall vest immediately (a) at the minimum target vesting amount, if
Employee’s death or Disability occurs on or prior to the end of the Performance
Period, or (b) based on the achievement of the Performance Goals through the end
of the Performance Period, if Employee’s death or Disability occurs after the
end of the Performance Period, in each case, payable within 60 days following
Employee’s death or Disability, as applicable.

7. Withholding Taxes. The Company shall withhold or arrange for one of its
affiliates to withhold from the payment due to Employee (or Employee’s heirs or
legal representative) hereunder all taxes which, by applicable federal, state,
local or other law, are required to be withheld therefrom.

 

3



--------------------------------------------------------------------------------

8. Definitions. The terms used in this Agreement shall have the following
meanings:

(a) “Cause” shall mean, as determined by the Company, the occurrence of any one
of the following: (a) any act of dishonesty, willful misconduct, gross
negligence, intentional or conscious abandonment or neglect of duty;
(b) commission of a criminal activity, fraud, embezzlement or any act of moral
turpitude (including but not limited to violations of the Company’s sexual
harassment or discrimination policies); (c) a failure to reasonably cooperate in
any investigation or proceeding concerning the Company; (d) any unauthorized
disclosure or use of confidential information or trade secrets; or (e) any
violation of any restrictive covenant, such as a non-compete, non-solicit or
non-disclosure agreement, between Employee and the Company or its affiliates;
provided, however, that in the event Employee is party to an employment
agreement with the Company or its affiliates that contains a different
definition of Cause, the definition of Cause contained in such employment
agreement shall be controlling.

(b) “Change in Control” shall mean the occurrence of one or more of the
following:

 

  i.

A Change in the Ownership of the Company. A change in ownership of the Company
shall occur on the date that any one Person, or more than one Person acting as a
“Group” (as defined below), acquires ownership of stock of the Company that,
together with stock held by such Person or Group, constitutes more than 50% of
the total fair market value or total voting power of the stock of the Company;
provided, however, that, if any one Person, or more than one Person acting as a
Group, is considered to own more than 50% of the total fair market value or
total voting power of the stock of the Company, the acquisition of additional
stock by the same Person or Persons is not considered to cause a change in the
ownership of the Company.

 

  ii.

A Change in the Effective Control of the Company. A change in the effective
control of the Company occurs on the date that either: (i) any one Person, or
more than one Person acting as a Group, acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such Person
or Persons) ownership of stock of the Company possessing 35% or more of the
total voting power of the stock of the Company; provided, however, that, if any
one Person, or more than one Person acting as a Group, is considered to
effectively control the Company, the acquisition of additional control of the
Company by the same Person or Persons is not considered a change in the
effective control of the Company; or (ii) a majority of the members of the
Company’s Board is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Company’s Board prior to the date of the appointment or election; provided,
however, that, if one Person, or more than one Person acting as a Group, is
considered to effectively control the Company, the acquisition of additional
control of the Company by the same Person or Persons is not considered a change
in the effective control of the Company.

 

4



--------------------------------------------------------------------------------

  iii.

A Change in the Ownership of a Substantial Portion of the Company’s Assets. A
change in the ownership of a substantial portion of the Company’s assets occurs
on the date that any one Person, or more than one Person acting as a Group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such Person or Persons) assets from the Company that
have a total Gross Fair Market Value (as defined below) equal to all or
substantially all of the total Gross Fair Market Value of all of the assets of
the Company immediately prior to such acquisition or acquisitions; provided,
however, that, a transfer of assets by the Company is not treated as a change in
the ownership of such assets if the assets are transferred to: (i) a stockholder
of the Company (immediately before the asset transfer) in exchange for or with
respect to its stock; (ii) an entity, 50% or more of the total Fair Market Value
or voting power of which is owned, directly or indirectly, by the Company;
(iii) a Person, or more than one Person acting as a Group, that owns, directly
or indirectly, 50% or more of the total Fair Market Value or voting power of all
the outstanding stock of the Company; or (iv) an entity, at least 50% of the
total Fair Market Value or voting power of which is owned, directly or
indirectly, by a Person described in clause (iii) of this Section 8.3(b)(iii).

For purposes of this definition, “Gross Fair Market Value” means the value of
the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.

For purposes of this definition, “Group” has the meaning ascribed to such term
in Treas. Reg. Section 1.409A-3(i)(5)(v)(B), (vi)(D) or (vii)(C), as applicable.

For purposes of this definition, “Person” means any individual, sole
proprietorship, corporation, partnership, joint venture, limited liability
company, association, joint-stock company, trust, unincorporated organization,
institution, public benefit corporation, entity or government instrumentality,
division, agency, body or department.

To the extent this Agreement could be subject to Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and guidance thereunder
(“Section 409A”) and does not qualify for any exemption from the provision of
Section 409A, stock ownership shall be determined under Section 409A.

(c) “Disability” shall mean, as determined by the Company, a mental or physical
illness that entitles Employee to receive benefits under the long-term
disability plan of the Company (or is affiliates), or if Employee is not covered
by such a plan or Employee, a mental or physical illness that renders Employee
totally and permanently incapable of performing Employee’s duties for the
Company.

 

5



--------------------------------------------------------------------------------

(d) “Good Reason” shall mean shall mean any of the following actions taken by
the Company, without the consent of Employee:

 

  i.

a material diminution in Employee’s base compensation or short-term incentive
target;

 

  ii.

a change in Employee’s principal place of employment by a distance in excess of
fifty (50) miles from its location immediately prior to the Closing;

 

  iii.

any other action or inaction that constitutes a material breach by the Company
of an agreement under which Employee provides services to the Company; or

 

  iv.

the failure by the Company to obtain the assumption of and agreement to perform
this Agreement by any successor as contemplated in Section 10(d).

In order to invoke a termination for Good Reason, Employee shall provide written
notice to the Company of the existence of one or more of the conditions
described in clauses (i) through (iv) within 15 days following Employee’s
knowledge of the initial existence of such condition or conditions, specifying
in reasonable detail the conditions constituting Good Reason, and the Company
shall have 30 days following receipt of such written notice during which it may
remedy the condition.

9. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
or mailed by certified or registered mail, return receipt requested, postage
prepaid, addressed to the respective addresses set forth below:

To the Company:

The Navigators Group, Inc.

400 Atlantic Street, 8th Floor

Stamford, Connecticut 06901

Attn: General Counsel

To Employee:

At the most recent address on file at the Company.

 

6



--------------------------------------------------------------------------------

10. Miscellaneous.

(a) Confidentiality. This Agreement and its terms shall be kept confidential by
Employee, except that Employee may disclose the terms of this Agreement to
Employee’s attorneys and accountants. Notwithstanding the foregoing, nothing in
this Agreement shall prohibit Employee from confidentially or otherwise (without
informing the Company) communicating or filing a charge or complaint with a
governmental agency or regulatory entity, participating in a governmental agency
or regulatory investigation, or giving truthful testimony or disclosures to a
governmental agency or regulatory entity, or if properly subpoenaed or otherwise
required to do so under applicable law.

(b) Entire Agreement. This Agreement embodies the entire understanding, and
supersedes all other oral or written agreements or understandings, among the
parties regarding the subject matter hereof. Nothing in this Agreement shall
affect the other compensation and benefits to which Employee is eligible as an
employee of the Company, including without limitation annual performance-based
bonuses. The President’s Award shall not be considered compensation for purposes
of any benefit plan, program, policy, or arrangement maintained or hereafter
established by the Company or its affiliates except as expressly provided under
such plan, program, policy or arrangement.

(c) Amendment; Waiver. This Agreement may not be amended, supplemented,
cancelled or discharged, except by written instrument executed by both parties,
except that this Agreement may be amended by the Company without Employee’s
consent to the extent required or advisable by applicable law. No failure to
exercise, and no delay in exercising, any right, power or privilege hereunder
shall operate as a waiver thereof. No waiver of any breach of any provision of
this Agreement shall be deemed to be a waiver of any preceding or succeeding
breach of the same or any other provision.

(d) Binding Effect; Assignment. The rights and obligations of this Agreement
shall bind and inure to the benefit of any successor of the Company by
reorganization, merger or consolidation, or any assignee of all or substantially
all of the Company’s business and properties. The Company may assign its rights
and obligations under this Agreement to any of its affiliated companies without
the consent of Employee, but the Company shall remain liable for any payments
provided hereunder not timely made by any assignee. Employee’s rights or
obligations under this Agreement may not be assigned by Employee.

(e) Further Assurances. Both parties agree to execute, acknowledge, deliver and
perform, and cause to be executed, acknowledged, delivered and performed, at any
time and from time to time, as the case may be, all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney and assurances as may be
reasonably necessary to carry out the provisions or intent of this Agreement.

(f) Section 409A. This Agreement is intended to comply with Section 409A or an
exemption therefrom and shall be construed and administered in accordance with
this intent. Notwithstanding any other provision of this Agreement, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a “separation from service”
under Section

 

7



--------------------------------------------------------------------------------

409A. In the event the terms of this Agreement would subject Employee to taxes
or penalties under Section 409A (“409A Penalties”), the Company may modify the
terms of this Agreement to avoid such 409A Penalties, to the extent possible;
provided that the Company makes no representations that the payments and
benefits provided under this Agreement comply with Section 409A and in no event
shall the Company be responsible for any 409A Penalties that arise in connection
with any amounts payable under this Agreement. Notwithstanding any other
provision of this Agreement, if any payment provided to Employee in connection
with Employee’s termination of employment is determined to constitute
“nonqualified deferred compensation” within the meaning of Section 409A and
Employee is determined to be a “specified employee” as defined in
Section 409A(a)(2)(b)(i) who is subject to a six-month delay in payment, then
such payment shall not be paid until the first payroll date to occur following
the six-month anniversary of Employee’s termination of employment or, if
earlier, on Employee’s death.

(g) Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

(h) Governing Law; Validity. The interpretation, construction and performance of
this Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of [•] without regard to the principle of
conflicts of laws. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which other provisions shall remain in full force
and effect.

(i) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original and all of which together shall constitute one
and the same instrument.

* * * * * *

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

The Navigators Group, Inc. By:       Name:   Title:

 

EMPLOYEE  

 

[•]